Citation Nr: 1640940	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  08-39 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left knee replacement.

2.  Entitlement to a rating in excess of 0 percent for bilateral hearing loss prior to March 27, 2010, a rating in excess of 10 percent from March 27, 2010, to June 30, 2013, and a rating in excess of 30 percent as of July 1, 2013.

3.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2011, the Veteran and his spouse testified before a Decision Review Officer at the RO. In March 2013, the Veteran and his spouse testified during a videoconference Board hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.  

In an April 2010 rating decision, a higher 10 percent rating for hearing loss was assigned, effective March 27, 2010.  In a July 2013 rating decision, a higher 30 percent rating for bilateral hearing loss was assigned, effective July 1, 2013.  However, as those increases do not represent a total grant of benefits sought on appeal, the claim for a higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to increased ratings for hearing loss and lumbar spine disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's left knee replacement symptomatology most closely approximates chronic residuals consisting of severe painful motion or weakness.
CONCLUSION OF LAW

The criteria for a 60 percent rating, but not higher, for a left total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where an increase in an existing disability rating is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

When a question arises as to which of two ratings applies under a diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran's left knee replacement is rated under Diagnostic Code 5055.  Under Diagnostic Code 5055, a 100 percent rating is warranted for one year following implantation of a prosthesis.  Following the expiration of that period, the minimum rating is 30 percent.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  The use of those descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered.  38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran filed the current claim for increased rating in December 2014.

In a January 2015 statement signed by J.A.B., M.D., it was noted that the Veteran had constant swelling and continual instability of the left knee.

On VA examination in February 2015, the Veteran reported that his left knee swelled often and gave out.  He felt his left knee was very unstable.  He had previously worked as a carpenter, and he had a difficult time bending down because of his knees and his back.  The Veteran stated that he took hydrocodone and muscle relaxers for the left knee disability.  The examiner noted that flexion of the left knee was from 0 to 130 degrees.  Extension was from 140 to 0 degrees.  Crepitus and swelling was observed.  There was evidence of pain with weight bearing.  The examiner found no additional functional loss after repetitive use testing.  The Veteran reported that he experienced severe flare-ups on activity that lasted several hours, and the examiner wrote that objective examination supported the Veteran's statements describing functional loss during flare-ups.  There was no ankylosis.  The examiner indicated that there was no history of recurrent subluxation or lateral instability.  Joint stability testing was performed, and the examiner found no joint instability.  Lachman test, Posterior drawer test, medial instability testing, and lateral instability testing all yielded normal results.  The examiner further indicated that the Veteran experienced chronic knee pain and regularly used a cane all the time for balance.  The examiner concluded that the Veteran's left knee disability imparted moderate functional limitation in that the Veteran would have difficulty bending down, standing, or sitting for prolonged periods of time.

In December 2015, the Veteran stated that his left knee gave out without warning, at times causing him to fall.

The Board finds that the findings of chronic left knee replacement residuals, consisting of painful motion and weakness, most closely approximate the criteria for a 60 percent rating under Diagnostic Code 5055.  Acknowledging that the term severe as used in the criteria for a 60 percent rating is not defined by the Rating Schedule, the Board finds that in this case a 60 percent rating is equitable and just.  38 C.F.R. § 4.6 (2015).  

The Board finds it significant that the Veteran has consistently complained of severe pain and giving way in the knee.  The Board finds that the medical evidence supports the Veteran's statement.  The January 2015 letter from Dr. B. documents constant swelling and continual instability.  Additionally, the February 2015 VA examiner wrote that objective examination supported the Veteran's statements describing severe flare-ups on activity that lasted for several hours.  In addition, the Veteran was noted to use a cane at all times for balance.

Thus, the Board finds that the actual physical findings in the record indicate that the residuals of the Veteran's left knee replacement are severe and warrant a 60 percent rating.  38 C.F.R. § 4.6 (2015).   Diagnostic Code 5055 does not provide for a schedular rating in excess of 60 percent except for in the year following implantation of the prosthesis.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's knee replacement.  The discussion above shows that the Veteran's symptoms are contemplated by the applicable rating criteria.  On examination, he has demonstrated limited motion and objective signs of pain, fatigue, weakness, and lack of endurance.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  The Board acknowledges that the Veteran's knee disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by the current schedular ratings.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned 60 percent rating is adequate, and no referral for an extraschedular consideration is required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further finds that the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 


ORDER

Entitlement to a 60 percent rating, but not higher, for residuals of a left knee replacement, is granted.


REMAND

In July 2015, the Board remanded the claim for an increased rating for hearing loss as a review of the record indicated that VA treatment records were missing from the claims file.  A June 2013 VA audiology record noted that the Veteran underwent a VA audiology reevaluation and that audiometric testing was performed.  However, the audiogram was not associated with the claims file.  In addition, the June 2013 record indicated that audiometric testing was previously performed on July 9, 2009.  However, audiometric testing results from that date were not associated with the claims file.  

The Board notes that the results of the audiometric testing performed on July 9, 2009, has now been associated with the record.  Unfortunately, other audiograms that have been created by VA facilities have not been associated with the claims file.  A July 16, 2013, VA audiology note states "see audiograms on the following dates: 6-6-13, 7-1-13 and 7-16-13."  Elsewhere the record states "Please see AUDIOGRAM DISPLAY for complete hearing thresholds levels."  The audiogram from July 1, 2013 appears to be the audiogram of record associated with a VA examination.  However, the other two referenced audiograms are not of record. 

In light of the missing VA medical records, a remand is warranted to obtain the relevant audiogram evidence.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran last underwent VA examination for the service-connected lower back disability in February 2015.  The examiner indicated that the Veteran did not have symptoms due to radiculopathy, and no comment was made regarding whether the Veteran experienced incapacitating episodes which would require physician-required bed rest.  The examination report is unclear regarding the extent of neurological testing conducted.

Other evidence of record indicates that the Veteran may have radiculopathy associated with the service-connected lower back disability.  In a January 2015 statement signed by J.A.B., M.D., it was noted that the Veteran had constant pain in the low back that extended down the right leg which seemed to be from sciatic nerve irritation and the presence of two herniated discs.  On remand, the Veteran should be provided a new VA examination in order to clarify if the Veteran has sciatic nerve irritation associated with his service-connected low back disability.

Additionally, in December 2015, the Veteran stated that he had experienced four to five incapacitating episodes during the past year in which he had to lay in a chair and used heat and ice for about a week.  He explained that he lived over 90 miles away from his VA doctor and could not get there each time he had an incapacitating episode.

Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the Veteran's assertions of increased symptoms, and the lack of accompanying VA medical records, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that evaluates the current symptomatology of the low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the audiogram findings from June 6, 2013, and July 16, 2013, as referenced in a July 2013 VA audiology record.  Additionally, with any necessary authorization from the Veteran, obtain all outstanding treatment records.  Any unsuccessful attempts to secure that evidence must be documented in the claims file.

2.  Then, schedule the Veteran for VA orthopedic and neurological examinations, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lower back disability, to include any radiculopathy.  The examiner is specifically requested to discuss the January 2015 statement signed by J.A.B., M.D., which indicates that the Veteran had constant pain in the low back that extends down the right leg which seemed to be from sciatic nerve irritation and the presence of two herniated discs.

(b)  Concerning any neurological findings, the examiner must state what nerve is affected (such as the sciatic nerve) and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(c)  The physician must conduct range of motion testing of the thoracolumbar spine, expressed in degrees.

(d)  The physician must make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(e)  If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(f)  The physician should comment as to the existence and frequency of any incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify the frequency and duration.

(g)  The examiner must provide commentary as to the effect of the low back disability, and any associated objective neurological abnormalities, on the Veteran's occupational functioning.

3.  Schedule the Veteran for VA audiology examination,.  The examiner must review the claims file and should note that review in the report.  The examiner should conduct audiometric testing and should describe the effects of the hearing loss disability on the Veteran's social and occupational functioning.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


